          Case MDL No. 2879 Document 238 Filed 06/05/19 Page 1 of 3
        Case 8:19-md-02879-PWG Document 274 Filed 06/05/19 Page 1 of 3



                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION


IN RE: MARRIOTT INTERNATIONAL, INC.,
CUSTOMER DATA SECURITY BREACH LITIGATION                                             MDL No. 2879


                                      TRANSFER ORDER


        Before the Panel: Plaintiff in the action listed on Schedule A (Mann) moves under Panel
Rule 7.1 to vacate our order that conditionally transferred the action to the District of Maryland for
inclusion in MDL No. 2879. Defendant Starwood Hotels & Resorts Worldwide, LLC (Starwood)
opposes the motion to vacate.

         After considering the argument of counsel, we find that Mann involves common questions
of fact with the actions transferred to MDL No. 2879, and that transfer under 28 U.S.C. § 1407 will
serve the convenience of the parties and witnesses and promote the just and efficient conduct of the
litigation. Like many of the already-centralized actions, Mann involves factual questions arising out
of allegations concerning a breach of the Starwood guest reservation database from 2014 to 2018.
See In re: Marriott Int’l, Inc., Customer Data Sec. Breach Litig., 363 F. Supp. 3d 1372 (J.P.M.L.
2019).

        In support of the motion to vacate, plaintiff argues that (1) plaintiff’s motion for remand is
pending before the transferor court; (2) Mann is not properly in federal court, and plaintiff’s
jurisdictional argument is unique to this action; (3) Mann is unlike the MDL No. 2879 actions
because it is an action seeking solely injunctive relief under Ohio state law; and (4) transfer before
the transferor court is allowed to rule on the pending motion for remand would cause prejudice and
delay. We do not find these arguments persuasive.

        The Panel has held that jurisdictional issues generally do not present an impediment to
transfer.1 See, e.g., In re: Prudential Ins. Co. of Am. Sales Practices Litig., 170 F. Supp. 2d 1346,
1347-48 (J.P.M.L. 2001). Plaintiff can present his remand arguments to the transferee judge. While
plaintiff does not seek damages here, the facts alleged and, therefore, the discovery likely to be
produced, will overlap considerably. Consequently, we find that inclusion of this action in
centralized proceedings will lead to the just and efficient conduct of the litigation.




       1
                Panel Rule 2.1(d) expressly provides that the pendency of a conditional transfer order
does not limit the pretrial jurisdiction of the court in which the subject action is pending. Between
the date a remand motion is filed and the date that transfer of the action to the MDL is finalized, a
court generally has adequate time to rule on a remand motion if it chooses to do so.
          Case MDL No. 2879 Document 238 Filed 06/05/19 Page 2 of 3
        Case 8:19-md-02879-PWG Document 274 Filed 06/05/19 Page 2 of 3



                                                 -2-

        We have held that, while it might inconvenience some parties, transfer of a particular action
often is necessary to further the expeditious resolution of the litigation taken as a whole. See, e.g.,
In re: IntraMTA Switched Access Charges Litig., 67 F. Supp. 3d 1378, 1380 (J.P.M.L. 2014).
Plaintiff specifically argues that transfer may result in a ruling on his motion for remand to state
court that is unfavorable to him, which could cause delay in resolution of the case. But we have held
that, “[w]hen determining whether to transfer an action under Section 1407 . . . it is not the business
of the Panel to consider what law the transferee court might apply.” In re: Gen. Motors Class E
Stock Buyout Sec. Litig., 696 F. Supp. 1546, 1547 (J.P.M.L. 1988).

        IT IS THEREFORE ORDERED that the action listed on Schedule A is transferred to the
District of Maryland and, with the consent of that court, assigned to the Honorable Paul W. Grimm
for inclusion in the coordinated or consolidated pretrial proceedings.



                                       PANEL ON MULTIDISTRICT LITIGATION




                                                          Sarah S. Vance
                                                              Chair

                                       Lewis A. Kaplan                     Ellen Segal Huvelle
                                       R. David Proctor                    Catherine D. Perry
                                       Karen K. Caldwell                   Nathaniel M. Gorton
       Case MDL No. 2879 Document 238 Filed 06/05/19 Page 3 of 3
     Case 8:19-md-02879-PWG Document 274 Filed 06/05/19 Page 3 of 3



IN RE: MARRIOTT INTERNATIONAL, INC.,
CUSTOMER DATA SECURITY BREACH LITIGATION                     MDL No. 2879


                                  SCHEDULE A


          Northern District of Ohio

    MANN v. STARWOOD HOTELS & RESORTS WORLDWIDE, LLC,         PWG 19-1613
         C.A. No. 1:19-00348
